Citation Nr: 0840648	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for bilateral pes cavus.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
February 1957, and from October 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied entitlement to service 
connection for a bilateral knee disorder, a bilateral ankle 
disorder, a bilateral leg disorder, and a back disorder.  The 
rating decision also determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for bilateral pes cavus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that, after falling from a military 
truck onto a concrete sidewalk in October 1957, he injured 
his feet and legs.  The record reflects that the veteran's 
service treatment records were likely lost in a fire in 1973 
(see letter from National Personnel Records Center, January 
8, 2003).  When a veteran's service records are unavailable, 
VA's duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Not withstanding the foregoing, the unavailability 
of service records does not lower the legal standard for 
proving a claim for service connection.  Rather, in such 
situations, the Board's obligation to evaluate and discuss 
all of the evidence that may be favorable to the veteran is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board notes that the veteran is competent to attest to 
factual matters of which he had first-hand knowledge, e.g., 
falling off of a truck during service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, although 
the veteran as a lay person has not been shown to be capable 
of making medical conclusions, he is competent to report the 
circumstances of an in-service accident.  There is nothing in 
the claims folder to suggest that the veteran did not sustain 
his fall as described.  On the contrary, the veteran has 
several lay statements from his acquaintances who report that 
he had a limp in the 1950s and had reported an in-service 
fall that resulted in injury to his lower extremities.  These 
statements clearly corroborate this in-service incident.  
However, there is nothing in the record to suggest that the 
veteran is competent to render a medical opinion.  See Moray 
v. Brown, 5 Vet. App. 211 (1993).  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination in 
a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

After a review of the claims folder, the Board is of the 
opinion that a new VA examination is in order.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

While the veteran submitted a March 20, 2006, statement from 
K.W.K., M.D., opining that the veteran's 1957 injury was a 
significant trauma which led to his current left knee 
disorder and a May 22, 2006, opinion authored by M.L.C., 
D.O., that the veteran's current left knee disabilities were 
causally related to his in-service injury in 1957, these 
examination are inadequate.  The evidence does not show that 
either doctor reviewed the veteran's claims folder other 
related documents which would have enabled him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  In particular, the Board notes that the veteran 
was presented with a normal gait during a VA examination in 
September 1974.  In light of the foregoing, the Board is of 
the opinion that a VA examination addressing the etiology of 
any current knee or ankle disabilities would be probative.  

Additionally, the Board observes that Dr. M.L.C. reported 
that the veteran had received treatment from the Sedalia 
Medical Center dating back to 1969.  However, copies of 
treatment records from that facility are not currently 
associated with the claims folder.  As they are potentially 
relevant in this case, appropriate efforts should be made to 
obtain records from that facility.  

Finally, in a June 2006 notice of disagreement (NOD), the 
appellant challenged a January 2006 rating decision regarding 
the issues of entitlement to service connection for a 
bilateral knee disorder, a bilateral ankle disorder, a 
bilateral leg disorder, and a back disorder, as well as 
whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
bilateral pes cavus.  No statement of the case (SOC) was ever 
issued in response to the NOD for the issues of entitlement 
to service connection for a bilateral leg disorder or whether 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for bilateral pes 
cavus.  Under these circumstances, a SOC should be issued to 
address these outstanding issues.  See Manlicon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case for the issues of entitlement to 
service connection for a bilateral leg 
disorder as well as whether new and 
material evidence had been submitted to 
reopen the veteran's claim for service 
connection for bilateral pes cavus.  Only 
if the veteran perfects an appeal of 
these claims should they be certified to 
the Board.

2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his bilateral knee and/or ankle 
conditions.  

After obtaining proper authorization, the 
AMC should obtain any relevant records 
from this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.

The RO/AMC should specifically ask the 
veteran to execute appropriate 
authorization to allow obtain treatment 
records from Columbus Bone, Joint, and 
Hand surgeons, Inc., and Sedalia Medical 
Center from January 1969 through the 
present.  

3.  The RO should arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of any current 
bilateral knee or ankle disorder(s).  
The claims folder must be made 
available to the examiner for review 
and the examination report must 
indicate whether such review was 
accomplished, to include the private 
medical opinions dated March 20, 2006 
and May 22, 2006.  After examination 
and review of the claims folder, the 
examiner should address the following:

a)	Identify all current bilateral 
knee, foot, and/or ankle 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) is/are etiologically 
related to the veteran's period 
of active service, to include an 
incident in 1957 as related by 
the veteran.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claims for in light of all of the 
evidence of record on the merits.  If any 
issue remains denied, the veteran should 
be provided with a supplemental statement 
of the case as to the issues on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




